Citation Nr: 0301705	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-04 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to an effective date prior to March 11, 1987 for 
service connection for acneiform disease due to dioxin 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 RO decision which denied an effective 
date prior to March 11, 1987 for service connection for 
acneiform disease due to dioxin exposure.  The veteran 
canceled an RO hearing scheduled for May 2002.


FINDINGS OF FACT

1.	On March 11, 1987, years after service, the veteran filed 
his original claim seeking service connection for a skin 
disorder secondary to in-service exposure to Agent Orange.  

2.  In July 1997, the RO issued a decision granting service 
connection for acneiform disease due to dioxin exposure, 
effective March 11, 1987.  The veteran was notified of this 
RO decision by a September 1997 letter, but he did not appeal 
the effective date of service connection.  In March 2001, he 
claimed an earlier effective date for service connection of 
this condition. 


CONCLUSIONS OF LAW

1.  The veteran did not timely appeal the July 1997 RO 
decision which assigned March 11, 1987 as the effective date 
for service connection for acneiform disease due to dioxin 
exposure, and thus such determination is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.200, 20.302 
(2002).

2.  Moreover, there is no legal basis for an effective date 
earlier than March 11, 1987 for service connection for 
acneiform disease due to dioxin exposure, as that is the date 
of VA receipt of the initial claim for the benefit, filed 
more than a year after service.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from December 1965 to 
December 1967, including service in Vietnam from May 1967 to 
December 1967.  His service medical records reveal treatment 
for a rash on the groin in August 1966.  An August 1966 
treatment report noted an impression of possible crabs, and 
no follow up treatment was indicated.  The veteran's 
separation examination, performed in December 1967, listed 
the veteran's skin as normal.  

In October 1968, the veteran filed a claim seeking service 
connection for a chest and respiratory condition, and for a 
nervous condition.  In November 1968, VA respiratory and 
mental examinations were scheduled for the veteran, but he 
failed to report for these.  In January 1969, the RO 
administratively disallowed the claims for failure to attend 
scheduled VA examinations.  

Medical treatment records from the Mimiya Hospital, dating 
from October 1968 to December 1968, reveal that the veteran 
was hospitalized for treatment of pain, lumps and tenderness 
on and off over the left hemithorax.  An inpatient 
dermatological consultation revealed findings of severe acne 
vulgaris involving the face, chest and back.  The veteran was 
discharged in December 1968 with a final diagnosis of 
pyodermia with acne vulgaris, anterior chest, and left 
hemothorax adenitis.

In May 1974, the veteran filed a claim for service connection 
for chest pain on the left side.

In September 1974, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's history of treatment for chest pain in 1968.  
Physical examination revealed normal findings concerning the 
skin.  There was an impression of muscular chest pain.

In December 1974, on consideration of the claim for service 
connection for chest pain on the left side, the RO granted 
service connection for osteochondritis of the left 
sternocostal cartilages.

On March 11, 1987, the RO received the veteran's initial 
claim seeking service connection for skin rashes secondary to 
in-service Agent Orange exposure.  

The RO initially denied service connection for a skin 
condition, and there was an appeal and development of 
additional evidence.  In July 1997, the RO issued a decision 
granting service connection for acneiform disease due to 
dioxin exposure, effective March 11, 1987.  The veteran was 
notified of the RO's decision and of his procedural and 
appellate rights by a September 1997 letter, but he did not 
appeal.

In March 2001, the veteran claimed an effective date earlier 
than March 11, 1987 for service connection for acneiform 
disease due to dioxin exposure.  He asserted that the 
effective date should be from the date he filed a 
compensation claim in 1968.

II.  Analysis

The veteran contends that he is entitled to an effective date 
earlier than March 11, 1987 for service connection for 
acneiform disease due to dioxin exposure.  Through 
correspondence, the rating decision, and the statement of the 
case, the veteran has been notified with regard to the 
evidence necessary to substantiate his claim.  Moreover, 
given the nature of the issue, the record is complete.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In July 1997, the RO issued a decision granting service 
connection for acneiform disease due to dioxin exposure, 
effective March 11, 1987.  The veteran was duly notified of 
this decision, but he did not appeal.  His March 2001 request 
for an earlier effective date is not a timely appeal of the 
RO's July 1997 decision as to the effective date for service 
connection.  Thus the July 1997 RO decision is final as to 
the effective date for service connection.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302.

However, even if the above finality problem were not present, 
there is still no legal basis for an effective date earlier 
than March 11, 1987 for service connection for acneiform 
disease due to dioxin exposure.  The law provides that the 
effective date for an award of service connection and 
compensation, based on an original claim, is the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the effective date 
is the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400, (b)(2).  That is, if a claim for service connection 
is filed more than a year after service, as is the situation 
in the instant case, service connection may be effective from 
a date no earlier than the date the VA receives the claim for 
the benefit, which in this case was March 11, 1987.

The veteran asserts that the effective date for service 
connection for acneiform disease due to dioxin exposure 
should be from the date of a compensation claim he filed in 
1968.  However, the 1968 claim was for service connection for 
a chest/respiratory condition, not for acneiform disease.  
Likewise, other service connection claims over the years, 
prior to the March 11, 1987 claim, were for conditions other 
than acneiform disease.  A claim for VA benefits, whether a 
formal or informal claim, must be in writing and must 
identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999); Lalonde v. West, 12 Vet.App. 377 (1999).  
While the VA should broadly interpret submissions from a 
veteran, it is not required to conjure up issues not 
specifically raised.  Brannon v. West, 12 Vet.App. 32 (1998).  
Moreover, the date of an earlier treatment record cannot be 
considered the date of an informal claim in a situation in 
which service connection has not yet been established.  
38 C.F.R. § 3.157; Lalonde, supra.

After a careful review of the record, the Board can identify 
no claim, formal or informal, seeking service connection for 
acneiform disease, prior to the claim received by the VA on 
March 11, 1987.  The RO has already assigned March 11, 1987 
as the effective date for service connection for acneiform 
disease, and the law permits no earlier effective date.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The law, not the 
evidence, determines the outcome of this case, and as a 
matter of law, the claim for an earlier effective date for 
service connection for acneiform disease must be denied.  
Sabonis v. Brown, 6 Vet.App. 426 (1994). 


ORDER

An earlier effective date for service connection for 
acneiform disease due to dioxin exposure is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

